In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                        No. 06-15-00007-CV



HYDROGEO, LLC, FIRST BANK & TRUST EAST TEXAS, AND DEBERRY 3
            OPERATING COMPANY, LLC, Appellants

                                 V.

   QUITMAN INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees



           On Appeal from the 402nd Judicial District Court
                        Wood County, Texas
                       Trial Court No. T-3625




            Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
          Hydrogeo, LLC (Hydrogeo), and First Bank & Trust East Texas (First Bank) filed a joint

notice of appeal from the trial court’s judgment in trial court cause number T-3625, styled Quitman

Independent School District, et al. v. Black Diamond Operating Co, LLC, et al., in the 402nd

Judicial District Court of Wood County on January 21, 2015. Thereafter, on January 27, 2015,

DeBerry 3 Operating Company, LLC (DeBerry), filed its separate notice of appeal from the same

judgment.

          Hydrogeo and First Bank have filed a joint brief in this appeal, and although DeBerry has

notified this Court that it does not intend to file a brief, it has not filed a motion to dismiss its

appeal.

          Accordingly, this Court deems it appropriate to sever DeBerry’s appeal against all

appellees from the appeal filed by Hydrogeo and First Bank in order that DeBerry’s appeal may

be appropriately and timely dismissed for want of prosecution.

          We, therefore, sever DeBerry’s appeal from the appeal brought by Hydrogeo and First

Bank and docket the severed appeal under cause number 06-15-00036-CV.

          IT IS SO ORDERED.



                                               BY THE COURT



Date: July 22, 2015




                                                  2